Scott, Judge,
delivered the opinion of the court.
This suit was commenced after the code of 1855 was in force. The case was tried by the court, the parties having waived a jury. The present code does not require a finding of the facts when the issues in a cause are tried by the court. The old practice in such cases is now revived. When a cause is tried by the court sitting as a jury and no instructions or declarations of law are asked or given on the trial, this court will not interfere by ordering a new trial.
Judge Napton concurring,
the judgment is affirmed.